Citation Nr: 0605640	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-16 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a nervous disorder to 
include depression and a personality disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to April 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record shows that the 
veteran was determined to have a personality disorder during 
service; however, a personality disorder is not a disability 
for VA compensation purposes.  

3.  The competent medical evidence of record does not show 
that the veteran's currently diagnosed anxiety disorder to 
include depression is related to service.   


CONCLUSION OF LAW

A nervous disorder to include depression and a personality 
disorder was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 4.9, 4.127 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in August 2001, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  In addition, the August 2001 VCAA notice 
advised the veteran of what the evidence must show to 
establish entitlement to service connected compensation 
benefits.  The Board observes that the veteran was also sent 
a second VCAA notice in October 2001.    

In the August 2001 VCAA notice, the RO advised the veteran 
that VA needed medical evidence showing past and current 
treatment for his claimed anxiety/depression from the time of 
his service discharge.  The RO requested that the veteran 
send information regarding the dates and places where he was 
treated and notified him that he could get the records 
himself and send them to VA.  Therefore, the RO essentially 
asked the veteran to provide any evidence in his possession 
that pertained to his claim.  38 C.F.R. § 3.159 (b)(1) 
(2005).  

Furthermore, the RO provided the veteran with a copy of the 
December 2001 rating decision, the March 2004 Statement of 
the Case (SOC), and the November 2005 Supplemental Statement 
of the Case (SSOC), which included a discussion of the facts 
of the claim, notification of the basis of the decision, and 
a summary of the evidence used to reach the decision.  The 
March 2004 SOC provided the veteran with notice of all the 
laws and regulations pertinent to his claim.  Therefore, the 
Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran a VA examination in January 2004.  The veteran's VA 
treatment records from 1992 to 2000 are also associated with 
the claims folder.  The Board also observes that the veteran 
included information relevant to his private treatment from 
1982 to 1983 for a nervous disorder in his December 1999 
claim but there are no records for this period in the claims 
folder.  Nonetheless, the veteran later wrote in September 
2001 and November 2001, respectively, that he could not 
afford private treatment before 1992 (when he began treatment 
with VA) and that he had no further information to submit.  
In addition, the presence of such records would further 
support the VA examiner's conclusion that the onset of the 
veteran's symptoms occurred many years after service due to 
the stress of living in a gang neighborhood at that time.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Evidence

The service medical records show that no nervous disorder was 
identified at entrance.  The July 1965 enlistment examination 
report shows that the veteran's psychiatric evaluation was 
normal and contain no notations regarding the presence of any 
characterological or mental disorder.  A February 1966 
service clinical record, however, shows a provisional 
diagnosis of depressive reaction.  Another February 1966 
clinical record reveals that the veteran was admitted to a 
hospital because of suicidal thoughts.  After psychiatric 
evaluation, the examiner diagnosed the veteran with chronic 
severe passive dependent personality manifested by various 
symptoms to include depression and premorbid personality with 
lifelong passive-dependent adjustment.  The examiner also 
recommended that the veteran be separated from the military 
because of his "longstanding personality disorder."  The 
March 1966 Medical Board Report reveals a primary diagnosis 
of passive-aggressive personality.  It was noted that it 
existed prior to entry and was not aggravated by service.  
The Medical Board concluded that the veteran was not 
suffering from any serious mental illness but from a 
characterological disorder and recommended that the veteran 
be separated from service by reason of unsuitability.  The 
Medical Board also noted that the veteran had been informed 
of the opinion and recommendation and did not desire to 
submit a statement in rebuttal.  The March 1966 Medical Board 
Statement of Patient shows that the veteran signed a 
statement affirming that he was unsuitable for service due to 
a characterological disorder, which existed prior to his 
service entry.  The April 1966 separation examination report 
reveals a normal psychiatric evaluation at discharge.  

The voluminous VA treatment records dated from 1992 to 2000 
contain numerous diagnoses by mental health professionals of 
disorders to include severe anxiety disorder, depression, 
mood disorder, alcohol dependency, substance induced mood 
disorder, adjustment disorder, and a personality disorder.  
Throughout the course of his seeking treatment for these 
disorders as well as other physical problems, the veteran 
referenced at various times the deaths of close family 
members, alcohol abuse, family and interpersonal conflicts, 
work-related concerns and unemployment, difficult living 
conditions and homelessness, physical ailments, and his 
military service.  Although a VA social worker noted in March 
2000 that the veteran was not service connected for his 
mental disorder after he told her that he became depressed in 
service, she offered no medical opinion that the veteran's 
currently diagnosed mental disorder was caused by his 
military service or an incident of service.  There are no 
other medical opinions that indicate a relationship between 
the veteran's psychological problems and service.   

In his August 2000 statement, the veteran essentially wrote 
that he developed severe anxiety and depression while serving 
in Hawaii due to isolation, witnessing homosexual behavior, 
and his grandmother's death that occurred during that time.  
He additionally noted that anxiety and depression had 
"played key and dominant roles in [his] life" since he left 
the military.  

The January 2004 Mental Disorders examination report shows 
that the veteran reported that the onset of his anxiety-
related symptoms occurred in 1984 with recurrences in 1993 
and approximately 2000.  The veteran also referenced the 
death of his mother and sister when he was approximately 6 
years old and emotional and mental abuse by his stepmother 
before his military service as well as his experience living 
in a "gang neighborhood" in Tennessee and the 1989 suicide 
of his brother after his military service when detailing 
events relevant to his symptom history.  The veteran also 
indicated that the drinking, fighting, and homosexual 
activity of the other soldiers during service caused him 
anxiety.  He further explained that he was anxious because 
the military would not send him to Vietnam.  The examiner 
diagnosed anxiety disorder not otherwise specified, alcohol 
abuse, depression by history, rule out PTSD, and 
schizophrenia paranoid type per report on Axis I.  The 
examiner concluded that most of the veteran's symptoms of 
anxiety were when "he lived in a gang neighborhood (more so) 
and to [s]ome degree during his military time, though the 
symptoms were somewhat described in a nonspecific fashion."  
He added that the veteran's symptoms of anxiety appear to be 
partly related to his service but not to a significant 
degree.  He further noted that the veteran's claims folder 
was not available during the course of the examination.  

In March 2004, the VA examiner reviewed the veteran's claims 
folder and noted that the veteran suffered some situational 
symptoms of anxiety, which were nonspecific.  However, based 
on the veteran's report of the onset of his current symptoms 
being approximately 1984, when he was living in a gang 
neighborhood, it appeared that the veteran's current symptoms 
of anxiety correlated to about the 1980's when he was under 
increased stress and anxiety in a gangster neighborhood.  

In April 2004, a VA social worker (R.T.), who had been 
treating the veteran, submitted a letter in order to clarify 
his diagnosis.  She noted that the veteran had a diagnosis of 
recurrent major depressive disorder on Axis I and had 
received mental health treatment related to this disorder to 
include medication and therapy.  R.T. also wrote that the 
veteran's psychiatrist (Dr. B.A., D.O.) and clinical 
psychologist (D.P., Ph.D.) concur with the diagnosis as 
documented in the veteran's medical records.  She did not 
include an opinion as to the etiology of the veteran's mental 
disorder.        

In his April 2004 statement, the veteran wrote that he was in 
good condition when he enlisted in the military and had not 
sought psychiatric treatment prior to entrance.  He indicated 
that his "dead end job"in service, the homosexual 
tendencies of others in his unit, and his dismissal from the 
military contributed to his current depression.  


III.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

Personality disorders are not diseases or injuries within the 
meaning of applicable law and regulations for VA compensation 
purposes.  38 C.F.R. § 3.303(c) (2005).   

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

A veteran is presumed to have been in sound condition at the 
time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
03.  Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.  
38 C.F.R. § 3.304(a)(3).    

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  


IV.	Analysis

The veteran contends that his currently diagnosed anxiety 
disorder to include depression and a personality disorder is 
causally linked to his military service.  

At the outset, the Board notes that the veteran's service 
medical records clearly show a February 1966 diagnosis of a 
personality disorder and his VA treatment records from 1992 
to 2000 include recent diagnoses of a personality disorder.  
Personality disorders, however, are not diseases or injuries 
within the meaning of applicable legislation and are, 
consequently, not entitled to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2005).  

The Board also notes that there is competent medical evidence 
showing current diagnoses of a nervous disorder to include 
depression.  The medical evidence reveals a myriad of 
findings for a mental disorder; however, the January 2004 VA 
examiner diagnosed an anxiety disorder not otherwise 
specified on Axis I.  The VA treatment records also contain 
recent diagnoses of an anxiety disorder.  In addition, R.T., 
the veteran's VA social worker, noted in her April 2004 
letter that the veteran had been diagnosed with depression by 
Dr. B.A., D.O. and D.P., Ph.D., which is also documented in 
the VA treatment records.        

Nonetheless, there was no clinical finding of an anxiety 
disorder or depression during service.  The service medical 
records show that the veteran was hospitalized for suicidal 
thoughts in February 1966 and a provisional diagnosis of 
depressive reaction was noted; however, the examiner and 
Medical Board concluded that the veteran had a personality 
disorder, not a "serious mental illness," at that time.     

Moreover, there is no competent medical opinion causally 
linking the veteran's currently diagnosed anxiety disorder to 
his military service.  While the January 2004 VA examiner 
initially indicated that the veteran's symptoms of anxiety 
were partly related to his military service, he had not 
reviewed the veteran's claims file when he offered that 
opinion.  After its review in March 2004,  the examiner 
concluded that the veteran's current anxiety-related symptoms 
began when he was living in a "gangster neighborhood" in 
1984, approximately 18 years after discharge from service.  
As there is no medical opinion of record to the contrary, the 
Board finds the examiner's opinion dispositive in this case.     

The Board also acknowledges the veteran's contention that his 
currently diagnosed nervous disorder was caused by his 
military service.  However, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not a medical expert, 
his assertions of a relationship between his mental disorder 
to service cannot constitute competent evidence of such a 
relationship.  

In conclusion, the medical evidence shows that the veteran's 
nervous disorder to include depression was neither identified 
during service nor causally linked to service.  Based on the 
foregoing, the preponderance of the evidence weighs against 
the claim and service connection is not warranted.  38 C.F.R. 
§§ 3.303 (2005).  As the preponderance of the evidence is 
against the claim, the "benefit of the doubt" doctrine is 
not applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection of a nervous disorder to 
include depression and a personality disorder is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


